Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2,351,037 to Green (“Green”) is considered the most relevant known prior art to the claimed invention. Green discloses a shroud 45 and a core 42 positioned in the shroud. Green is at least silent regarding an interior conical segment of the shroud adjacent a first proximal end and a gap substantially 0.004 inches between a ring segment of the core and a first distal end of the shroud as claimed and as Applicant clearly discloses throughout the specification. The claimed interior conical surface serving to increase a blast chamber volume [0021] and the claimed gap serving to facilitate the ejection of discharge gasses therethrough, thereby modulating the backpressure generated by muzzle booster and enhance operational characteristics of the firearm, including by directing the discharge gases away from the operator [0020]. The known prior art fails to make obvious the modification of Green to arrive at the claimed limitations.

    PNG
    media_image1.png
    191
    529
    media_image1.png
    Greyscale

Prior art made of record and not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T SEMICK/Examiner, Art Unit 3641